DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/742,346 filed on 01/14/2020. Claims 1-20 are pending in the office action.

Prior Arts
Gou et al., (U.S. Pub. 20200110982) 
Gou provides techniques and systems that allow visual interpretation of the predictive  models (e.g., interpretation of the first predictive model based on visual interpretation of the second predictive model), e.g., by displaying multiple views (e.g., simultaneously, successively, and/or the like) with multiple different graphics, visualizations, statistics, visual analytics, and/or the like that depict, summarize, and/or the like multiple different portions of information that enable a human to understand the predictive models and/or behaviors thereof.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the limitations, comprise: generate a first attack on the CNN with respect to the received input data, the first attack to generate first perturbed data and a first CAM; and generate a second attack on the CNN with respect to the received input data, the second attack to generate second perturbed data and a second CAM; a measurement manager, operatively coupled to the attack manager, the measurement manager to measure an interpretability discrepancy, the measured interpretability discrepancy to quantify one or more differences between the first CAM and the second CAM; an application manager, operatively coupled to the measurement manager, the application manager to apply the measured interpretability discrepancy to the CNN, the application being a response to any inconsistency between the first CAM and the second CAM; a modified CNN generated as output from the AI platform, wherein the modified CNN includes one or more reinforcement protocols against an adversarial attack, and combination with other limitations recited in claims 1, 8, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851